IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


MFW WINE CO., LLC, A6 WINE                :   No. 30 MAP 2020
COMPANY, AND GECC2 LLC D/B/A              :
BLOOMSDAY CAFE,                           :
                                          :   Appeal from the Order of the
                  Appellees               :   Commonwealth Court at No. 251
                                          :   MD 2020 dated May 1, 2020
                                          :
             v.                           :
                                          :
                                          :
PENNSYLVANIA LIQUOR CONTROL               :
BOARD,                                    :
                                          :
                  Appellant               :


                                   ORDER



PER CURIAM                                       DECIDED: March 25, 2021

    AND NOW, this 25th day of March, 2021, the order of the Commonwealth Court is

AFFIRMED.